FILED
                             NOT FOR PUBLICATION
                                                                            JAN 09 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KARINE PETROSYAN; HARUTYUN                       No. 10-72715
KHACHATRYAN; SERGEY
KHACHATRYAN,                                     Agency Nos.         A098-824-758
                                                                     A098-824-759
              Petitioners,                                           A098-824-760

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 16, 2016**
                              San Francisco, California

Before: KLEINFELD, RAWLINSON, and HURWITZ, Circuit Judges.

      Petitioners Karine Petrosyan (Petrosyan), Harutyun Khachatryan, and

Sergey Khachatryan, Armenian citizens, challenge the Board of Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appeals’ (BIA) denial of Petrosyan’s motion to reopen.1 Petrosyan contends that

reopening of her immigration proceedings is warranted due to ineffective

assistance of counsel and changed country conditions. We review the BIA’s

decision for abuse of discretion. Maravilla Maravilla v. Ashcroft, 381 F.3d 855,

857 (9th Cir. 2004).

      The BIA did not abuse its discretion in denying Petrosyan’s untimely motion

to reopen because Petrosyan failed to exercise due diligence in pursuing her

ineffective assistance of counsel claim. Despite dissatisfaction with her attorney’s

performance, Petrosyan waited two years after the BIA’s denial of her appeal to

file her motion to reopen and “took no affirmative steps to investigate” whether her

counsel rendered ineffective assistance. Avagyan v. Holder, 646 F.3d 672, 680

(9th Cir. 2011).

      In addition, Petrosyan failed to establish that her “counsel’s performance

was so inadequate that it may have affected the outcome of the proceedings.”

Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015) (citation and

internal quotation marks omitted). The immigration judge’s adverse credibility

determination was based on Petrosyan’s inconsistent testimony, her demeanor, and



      1
        This memorandum disposition refers to petitioners collectively as
Petrosyan because her husband’s and son’s petitions are derivative.

                                          2
her nonresponsive answers. See id. (requiring claim to be plausible before finding

counsel’s performance inadequate).

       Finally, the BIA did not abuse its discretion in denying Pestrosyan’s motion

to reopen premised on changed country conditions. The BIA properly concluded

that country condition reports and other evidence concerning political persecution

in Armenia were immaterial to Petrosyan’s asylum claim because she failed to

credibly establish that she was persecuted as a political activist. Toufighi v.

Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008), as amended (holding that new

evidence of persecution was immaterial due to failure to establish “a prima facie

case for eligibility”).

       PETITION DENIED.




                                           3